Case: 15-10433      Document: 00513412444         Page: 1    Date Filed: 03/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10433
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 9, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALBERTO MENDEZ BERNAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:14-CR-92-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Alberto Mendez Bernal pleaded guilty to possession with intent to
distribute 500 grams or more of methamphetamine in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(A)(viii), but reserved his right to appeal the denial of his
motion to suppress. On appeal, he argues that his prolonged detention for
questioning exceeded the scope of the traffic stop and was not supported by
reasonable suspicion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10433     Document: 00513412444      Page: 2    Date Filed: 03/09/2016


                                  No. 15-10433

      When reviewing a denial of a motion to suppress evidence, this court
reviews factual findings for clear error and the ultimate constitutionality of
law enforcement’s action de novo. See Ornelas v. United States, 517 U.S. 690,
699 (1996); United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010).
      When the officers stopped Bernal for having a defective headlight and
brake light, he was traveling on Highway 287, a known drug-trafficking
corridor. Bernal was also traveling from California, a state that, in the officers’
experience, had a reputation for drug trafficking.          Bernal was driving a
recently purchased car, and based on the officers’ experience, drug traffickers
typically use a rental car or a recently purchased car when transporting
narcotics. Bernal’s story about the purpose of the trip (i.e., visiting his sister)
was suspicious to the officers given that he did not know her address or even
the city where she lived.      Bernal was driving across the country, from
California to Alabama, on a suspended license, a risk that seemed
inappropriate given the stated purpose of the trip (i.e., visiting a sister whose
general area of residence he did not even know).             Bernal exhibited an
inappropriate level of concern regarding the reason for the stop and remained
nervous even after he was allowed to inspect the defective headlight.
      These factors, when taken together, demonstrate that the officers’
detention of Bernal for only two minutes after writing the citation and warning
was supported by reasonable suspicion.        This court has found reasonable
suspicion under similar circumstances. See Pack, 612 F.3d at 361 (finding
reasonable suspicion where the officer testified as to the defendant’s
nervousness, the driver’s and passenger’s conflicting stories, and the fact that
the pair was traveling on a known drug corridor); United States v. Fishel, 467
F.3d 855, 856 (5th Cir. 2006) (holding that reasonable suspicion existed based
on defendant’s nervousness, expired driver’s license, and suspicious story



                                        2
     Case: 15-10433       Document: 00513412444         Page: 3    Date Filed: 03/09/2016


                                      No. 15-10433

regarding travel plans); and United States v. Brigham, 382 F.3d 500, 509 (5th
Cir. 2004) (holding that absence of an authorized driver, inconsistent
explanation regarding reason for trip, and passenger’s presentation of fake ID
justified officer’s continued detention of defendants).
       Bernal also claims that his consent to search the vehicle was involuntary
because it was given after the officers had written the citation and warning but
before they returned Bernal’s identification card and insurance papers. But
this argument ignores all of the factors demonstrating that his consent was
voluntary. See United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002) (setting
out factors considered when analyzing whether consent to search was
voluntary). As stated in the magistrate judge’s report, Bernal’s encounter with
the officers was “the antithesis of coercive.” The officers put no pressure on
Bernal to consent to the search, and Bernal volunteered to allow the search
before it was even requested. Bernal was cooperative and complied with each
of the officers’ requests. Although Bernal did not speak English, there was no
evidence that Bernal was of below average intelligence, and one of the officers
was fluent in Spanish and was available to translate. Finally, given how well
the drugs were hidden in the trunk, Bernal likely believed that no
incriminating evidence would be found. In light of the forgoing, Bernal has
failed to show that the district court clearly erred in concluding that Bernal’s
consent to search was voluntary. 1
       Because the officers’ search of the vehicle was supported by voluntary
consent, obtained during a lawful detention, the district court did not err in



       1 Bernal also argues that his consent was not an independent act of free will. Because
his consent was not given during an illegal detention, however, the court need not consider
this prong of the consent inquiry. See United States v. Khanalizadeh, 493 F.3d 479, 484 (5th
Cir. 2007) (declining to address whether consent was an independent act of free will where
no constitutional violation preceded consent).


                                             3
    Case: 15-10433    Document: 00513412444    Page: 4   Date Filed: 03/09/2016


                                No. 15-10433

denying Bernal’s motion to suppress. Accordingly, the district court’s decision
is AFFIRMED.




                                      4